Citation Nr: 0014270	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.

This appeal arises from a January 1998 rating decision in 
which the regional office (RO), inter alia, denied 
entitlement to service connection for PTSD and the veteran 
filed a timely appeal which addressed only that issue.  


REMAND

The record shows that the veteran requested a hearing before 
a Member of the Board.  The hearing was scheduled and notice 
was sent to the correct address of record, however the 
veteran failed to appear at the scheduled date and time.  The 
notice of hearing was mailed to an address that the veteran 
had used on his VA Form 9, dated in January 1999.  
Subsequently, mail sent to that address was returned to the 
RO in March 1999.  Correspondence regarding a hearing at the 
RO was sent to the veteran in May 1999 at another address.  
The veteran appeared for the hearing in June 1999.  A copy of 
the transcript of that hearing was mailed to this second 
address.  For unknown reasons, the supplemental statement of 
the case in December 1999 and the notice of the travel board 
hearing were mailed to the prior address.  It is not clear 
whether the veteran received either the supplemental 
statement of the case of the notice of hearing.  

In light of the above, the case is REMANDED for the following 
action:

The RO should attempt to ascertain the 
veteran's current address, including 
consideration of the address used to 
notify the veteran of his June 1999 RO 
hearing.  Thereafter, the RO should 
attempt to schedule the veteran for a 
travel board hearing utilizing either the 
June 1999 address or any new address 
which is obtained pursuant to the above-
mentioned development.  

When this development has been completed, the claim should be 
reviewed by the RO.  If any benefit sought on appeal is not 
granted, the appellant and his representative should be given 
a supplemental statement of the case with regard to the 
additional development and should also be afforded an 
opportunity to respond.  The record should be returned to the 
Board for further appellate consideration, if in order.

No action by the appellant or his representative is required 
until further notice is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



